Order, Supreme Court, Bronx County (Paul Victor, J.), entered on or about August 22, 2007, which, insofar as appealed from as limited by the briefs, granted defendant City of New York’s cross motion to dismiss the complaint, unanimously affirmed, without costs.
Dismissal of the complaint was appropriate, since the City is not a proper party to this action where plaintiff sustained injuries as a result of tripping and falling on public school grounds. Although the 2002 amendments to the Education Law (L 2002, ch 91) provide for greater mayoral control over education in the City and limit the powers of the Department/Board of Education, they do not establish a basis to hold the City liable for the personal injuries sustained by plaintiff (see Perez v City of New York, 41 AD3d 378 [2007], lv denied 10 NY3d 708 [2008]). Concur—Lippman, P.J., Andrias, Saxe, Sweeny and DeGrasse, JJ.